*873Eesponse to petition for rehearing, Miay 11.
Chief Justice HobsoN.
By section 3058, Ky. Stats., 1903, the general-council authorized to establish and enforce quarantine laws and regulations to prevent the introduction and spread of contagious diseases in the city, to regulate hospitals, -infirmaries, etc., within the city, and so secure the general health of the inhabitants of the city. Under this provision of the statute the city had power to pass the ordinance to the effect that no person dying in the city should be interred in the city cemetery without a burial permit from the hoard of health. The board of health was authorized to make reasonable regulations as to the issuing of such permits, and it was not an unreasonable regulation to require .the certificate of the attending physician as to the cause of the patient’s death. Under all the circumstances of this case, and in view of the necessity of speedy action, we do not see that there is any ground for disturbing the judgment of the Circuit Court.
Petition overruled.